PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


JAMES MCKINNEY,                         
                  Plaintiff-Appellee,
                v.
RICHLAND COUNTY SHERIFF’S
DEPARTMENT; ROY LIVINGSTON,                      No. 05-6423
Richland County Sheriff
Department; SHERIFF OF RICHLAND
COUNTY,
             Defendants-Appellants.
                                        
          Appeal from the United States District Court
         for the District of South Carolina, at Columbia.
               Margaret B. Seymour, District Judge.
                        (CA-03-2207-3-24)

                      Argued: October 25, 2005

                     Decided: December 12, 2005

  Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.



Reversed by published opinion. Judge Luttig wrote the opinion, in
which Judge Williams and Judge Michael joined.


                            COUNSEL

ARGUED: Andrew Frederick Lindemann, DAVIDSON, MORRI-
SON & LINDEMANN, P.A., Columbia, South Carolina, for Appel-
lants. Donald Gist, GIST LAW FIRM, Columbia, South Carolina, for
2              MCKINNEY v. RICHLAND COUNTY SHERIFF’S
Appellee. ON BRIEF: William H. Davidson, II, Robert D. Garfield,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellants. DeAndrea Gist Benjamin, GIST LAW
FIRM, Columbia, South Carolina; Ernest W. Cromartie, III, CRO-
MARTIE LAW FIRM, L.L.P., Columbia, South Carolina, for Appel-
lee.


                              OPINION

LUTTIG, Circuit Judge:

   Plaintiff-appellee James McKinney claims that defendant-appellant
Roy Livingston violated his clearly established Fourth Amendment
rights by arresting him on two occasions pursuant to warrants that
were not supported by probable cause. Livingston moved for sum-
mary judgment below on grounds of qualified immunity, but that
motion was denied. For the reasons that follow, we conclude that Liv-
ingston’s motion should have been granted and we therefore reverse
the judgment of the district court.

                                   I.

   This appeal arises out of two instances in which defendant-
appellant Roy Livingston, a youth crimes investigator in the Richland
County Sheriff’s Department, procured and executed warrants for the
arrest of plaintiff-appellee James McKinney, a teacher at an elemen-
tary school for emotionally-challenged children.

   The first warrant arose out of allegations by one of McKinney’s
students, a nine-year-old girl, that McKinney grabbed her neck and
choked her. On the day of the alleged assault, the girl’s mother con-
tacted the Sheriff’s Department, and an agent met the girl and her
mother at the hospital where he interviewed them, prepared an inci-
dent report detailing their allegations, observed "visible injuries, spe-
cifically, fresh finger marks around [the girl’s] neck," and
photographed the injuries. J.A. 70.

   Two days later, Livingston, who had been assigned to the case,
interviewed the girl and her mother and found their statements to be
               MCKINNEY v. RICHLAND COUNTY SHERIFF’S                  3
consistent with their earlier report. Id. at 86-87. Livingston then met
with Jonathan Gasser, a prosecutor, who told Livingston that there
was probable cause to seek an arrest warrant against McKinney for
assault and battery, but recommended that he attempt to interview
McKinney. Id. at 87-88. According to McKinney, Livingston never
interviewed him or anyone else at the school who was present at the
time of the alleged assault and he refused to meet with the school’s
attorney.

   On May 22, 2001, approximately three weeks after the alleged
assault, Livingston prepared an arrest warrant affidavit against Mc-
Kinney for assault and battery describing the allegations made by the
girl and her mother. Id. at 88. He then delivered the proposed affidavit
to a magistrate’s office for review by the girl’s mother and consider-
ation by the magistrate. Id. During a conference at which Livingston
was not present, the girl’s mother attested to the allegations to the
magistrate and the magistrate issued the warrant. Id. The warrant was
entered on May 23, 2001 and executed by Livingston on May 30,
2001. Id. at 89, 92. The case went to a grand jury, which issued a no
bill.

   The second warrant arose out of allegations from another of Mc-
Kinney’s students that McKinney had assaulted him in December
2000, six months before the alleged assault of the girl. At that time,
Livingston investigated the allegations and decided not to pursue a
warrant. However, in October 2001, Livingston resurrected the inves-
tigation and procured the second warrant, which, like the first war-
rant, was signed not by Livingston, but by the victim’s mother.
Livingston again arrested McKinney, but the magistrate dismissed the
case at the preliminary hearing.

   On May 23, 2003, McKinney filed a complaint alleging, among
other things, a cause of action against Livingston under 42 U.S.C.
§ 1983 on the grounds that Livingston violated his Fourth Amend-
ment rights by arresting him without probable cause. Livingston
moved for summary judgment, claiming that he was entitled to quali-
fied immunity. The district court denied his motion, concluding that
"it would be clear to a reasonable officer that probable cause did not
exist for either arrest." Id. at 276. This appeal followed.
4              MCKINNEY v. RICHLAND COUNTY SHERIFF’S
                                    II.

   We turn first to McKinney’s claim that Livingston violated his
clearly established Fourth Amendment rights by procuring and exe-
cuting the first arrest warrant.1 In order to determine whether an offi-
cer is entitled to qualified immunity, we must first determine
"whether a constitutional right would have been violated on the facts
alleged." Saucier v. Katz, 533 U.S. 194, 200 (2001). If the facts,
viewed in the light most favorable to the plaintiff, "do not establish
a violation of a constitutional right, the inquiry ends, and the plaintiff
cannot prevail." Parrish v. Cleveland, 372 F.3d 294, 301 (4th Cir.
2004). "Next, assuming that the violation of the right is established,
courts must consider whether the right was clearly established at the
time such that it would be clear to an objectively reasonable officer
that his conduct violated that right." Bailey v. Kennedy, 349 F.3d 731,
739 (4th Cir. 2003). "In determining whether the right violated was
‘clearly established,’ we define the right in light of the specific con-
text of the case, not as a broad general proposition." Parrish, 372 F.3d
at 301 (internal quotation marks omitted). "If the right was not
‘clearly established’ in the specific context of the case — that is, if
it was not clear to a reasonable officer that the conduct in which he
allegedly engaged was unlawful in the situation he confronted — then
the law affords immunity from suit." Id. (internal quotation marks
omitted).

   In this case, we need go no further than the first stage of the Sau-
cier analysis. Even viewing the evidence in the light most favorable
to McKinney, we conclude that the first arrest warrant was based on
probable cause and that McKinney thus suffered no violation of his
constitutional rights.2 The warrant was based primarily on the vic-
    1
    Livingston argues that an officer can never be held liable for execut-
ing a facially valid arrest warrant where the affiant is the victim, not the
officer. Because we conclude that McKinney’s Fourth Amendment rights
were not violated, we do not reach this argument.
  2
    The district court erroneously concluded that "[t]he assessment of
whether the officer’s conduct violated a constitutional right requires the
court to determine whether an objective law officer could reasonably
have believed probable cause to exist, not whether probable cause for the
warrant did in fact exist." J.A. 271 (internal quotation marks omitted).
               MCKINNEY v. RICHLAND COUNTY SHERIFF’S                      5
tim’s identification of her attacker. See Torchinsky v. Siwinski, 942
F.2d 257, 262 (4th Cir. 1991) ("It is surely reasonable for a police
officer to base his belief in probable cause on a victim’s reliable iden-
tification of his attacker. Indeed, it is difficult to imagine how a police
officer could obtain better evidence of probable cause than an identifi-
cation by name of assailants provided by a victim, unless, perchance,
the officer were to witness the crime himself.") (internal citation omit-
ted). The victim made that identification on two separate occasions to
two separate officers, and her account was supported by documented
evidence of physical injury and by the fact that another of Mc-
Kinney’s students had made similar allegations. This evidence was
"sufficient to warrant a prudent man in believing that [McKinney] had
committed or was committing an offense" and it therefore gave rise
to probable cause. See Fisher v. Washington Metro. Area Transit
Authority, 690 F.2d 1133, 1138 (4th Cir. 1982) (quoting Gerstein v.
Pugh, 420 U.S. 103, 111 (1975)).

   The district court concluded that Livingston violated McKinney’s
constitutional rights because, "although there may have been suffi-
cient evidence for an arrest warrant to be issued, no reasonable officer
investigating the case would have found probable cause to exist at
that point in the investigation."3 J.A. 274. The district court empha-

The question at stage one of the qualified immunity analysis is not
whether the officer was reasonable, but whether a constitutional right
was violated. If the warrant was supported by probable cause, then Mc-
Kinney’s Fourth Amendment rights were not violated, regardless of
whether Livingston’s belief that there was probable cause was reason-
able. See Whren v. United States, 517 U.S. 806, 817 (1996) ("[I]n princi-
ple every Fourth Amendment case, since it turns upon a ‘reasonableness’
determination, involves a balancing of all relevant factors. With rare
exceptions . . . however, the result of that balancing is not in doubt where
the search or seizure is based upon probable cause.").
  3
    This statement underscores the district court’s misapplication of the
law. If there was "sufficient evidence for an arrest warrant to be issued,"
as the district court recognized there may have been, then by definition
there was probable cause. See U.S. Const. amend. IV (providing that "no
Warrants shall issue, but upon probable cause"). And if there was proba-
ble cause, then the inquiry ends at stage one and we never reach the
question of the officer’s reasonableness.
6              MCKINNEY v. RICHLAND COUNTY SHERIFF’S
sized that Livingston did not visit the crime scene, did not interview
anyone other than the girl and her mother, failed to attend the sched-
uled meeting with the school district’s attorney, and failed to return
the attorney’s and the school principal’s calls. Id. In other words, the
district court concluded that Livingston conducted an inadequate
investigation and ignored potentially exculpatory evidence and that
therefore neither he nor any objectively reasonable officer could have
believed there was probable cause. Id.

   The district court erred. The fact that Livingston did not conduct
a more thorough investigation before seeking the arrest warrant does
not negate the probable cause established by the victim’s identifica-
tion. See Wadkins v. Arnold, 214 F.3d 535, 543 (4th Cir. 2000) ("The
question before us is not whether [the officer] exhausted every poten-
tial avenue of investigation."); Torchinsky, 942 F.2d at 264 ("It will,
of course, always be possible to contend in court that an arresting
officer might have gathered more evidence, but judges cannot pursue
all the steps a police officer might have taken that might have shaken
his belief in the existence of probable cause."). And there is no evi-
dence that Livingston was even aware of, much less that he ignored,
exculpatory evidence.4 The district court erred in concluding that Liv-
ingston ignored exculpatory evidence when he failed to conduct more
interviews or discuss the incident with the school’s representatives.
See J.A. 274. At most, these omissions amounted to a failure to pur-
sue potentially exculpatory leads, and such does not negate probable
cause. See Wadkins, 214 F.3d at 541 ("Although an officer may not
disregard readily available exculpatory evidence of which he is aware,
the failure to pursue a potentially exculpatory lead is not sufficient to
negate probable cause.").

    Even if we were to conclude that the warrant was not supported by
    4
    McKinney argues that the affidavit of the school district’s attorney,
which cites statements of witnesses that contradicted the victim’s allega-
tions, see J.A. 155, shows that Livingston ignored exculpatory evidence.
However, there is no evidence in the record that the statements were ever
furnished to Livingston or otherwise brought to his attention. Of course,
to ignore exculpatory evidence, one must first be aware of it, and there
is no evidence that Livingston was ever aware of the potentially exculpa-
tory statements or any other exculpatory evidence.
               MCKINNEY v. RICHLAND COUNTY SHERIFF’S                    7
probable cause, Livingston would nonetheless be entitled to qualified
immunity because the absence of probable cause would not have been
evident to an objectively reasonable officer in these circumstances.5
Both a prosecutor and a neutral and detached magistrate indepen-
dently reviewed the evidence and concluded that there was probable
cause. A reasonable officer would not second-guess these determina-
tions unless probable cause was plainly lacking, which it was not. See
id. at 541, 543 ("Detective Arnold’s conference with the Common-
wealth’s Attorney and the subsequent issuance of the warrants by a
neutral and detached magistrate weigh heavily toward a finding that
Detective Arnold is immune. . . . [T]here is simply no basis for a rule
that would require law enforcement officers to take issue with or
second-guess the considered judgments of prosecutors and magis-
trates."); Torchinsky, 942 F.2d at 262 ("[The magistrate’s determina-
tion of probable cause provide[s] additional support for [defendant’s]
claim that he acted with objective reasonableness.").

                                   III.

   We turn now to the second arrest. Livingston argues on appeal, as
he did below, that McKinney did not plead a violation of his Fourth
Amendment rights with respect to the second arrest. The district court
rejected this argument, concluding that "[the complaint identifies two
separate instances when arrest warrants were issued." J.A. 264.
Again, the district court erred.

   "While a plaintiff is not charged with pleading facts sufficient to
prove [his] case, as an evidentiary matter, in [his] complaint, a plain-
tiff is required to allege facts that support a claim for relief." Bass v.
  5
    McKinney argues that, because the right to be free from arrests with-
out probable cause is clearly established, a reasonable officer would have
known that Livingston’s conduct was unlawful. But, of course, this iden-
tifies the right at too high a level of generality and begs the relevant
question — whether it would have been clear to a reasonable officer in
these circumstances that there was no probable cause. See Taylor v.
Waters, 81 F.3d 429, 434 (4th Cir. 1996) ("Although the right to be free
from seizures not founded upon probable cause was well established
prior to Taylor’s 1992 arrest, defining the applicable right at that level
of generality is not proper.") (internal citation omitted).
8              MCKINNEY v. RICHLAND COUNTY SHERIFF’S
E.I. Dupont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003).
To do this, the plaintiff must "allege facts sufficient to state all the
elements of [his] claim." Id. McKinney fails this test. Not only did he
not allege facts sufficient to state each of the elements of a Fourth
Amendment violation with respect to the second arrest, he did not
even mention the second arrest in his complaint. The district court
was simply incorrect when it asserted that the complaint identifies
two separate instances when arrest warrants were issued. It cited para-
graphs 9 and 14 of the complaint. J.A. 264. However, paragraph 9
refers only to the warrant that was executed on May 30, 2001, i.e., the
first warrant. See id. at 8. And paragraph 14, which is the only pas-
sage of the complaint that mentions anything relating to the second
incident, states only that "[i]n May of 2001, Defendant Livingston
filed similar charges against the Plaintiff that were also dismissed by
the court." Id. at 9. Paragraph 14 does not mention that there was a
second warrant or a second arrest, much less that the warrant and the
arrest were not based on probable cause. In short, McKinney’s com-
plaint, which does not even mention the second warrant or the second
arrest, did not put anyone on notice that he was alleging that Living-
ston violated his Fourth Amendment rights by procuring and execut-
ing the second arrest warrant.

                           CONCLUSION

   For the foregoing reasons, the judgment of the district court is
reversed and the case is remanded with instructions to enter judgment
for appellant on his claim of qualified immunity.

                                                           REVERSED